Citation Nr: 0602204	
Decision Date: 01/26/06    Archive Date: 01/31/06	

DOCKET NO.  03-18 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUES

1.  Entitlement to an increased evaluation in excess of 
30 percent for irritable bowel syndrome.

2.  Entitlement to an increased evaluation in excess of 
50 percent for an anxiety disorder with panic attacks. 

  

ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois in which the RO granted an increase in 
the veteran's disability rating from 10 percent to 30 percent 
for irritable bowel syndrome effective from July 11, 2002, 
and denied an increased rating in excess of 30 percent for an 
anxiety disorder with panic attacks.  In a subsequent rating 
decision dated in May 2003, the RO increased the veteran's 
anxiety disorder disability rating to 50 percent, effective 
July 11, 2002.  The veteran served on active duties from 
February 1974 to February 1978, with three years of prior 
unverified active duty, and verified active duty from 
September 25, 1996 to February 1998, with additional service 
with the Air National Guard.  He disagreed with the assigned 
evaluations and appealed to the BVA.  Thereafter, the RO 
referred the case to the Board for appellate review.

The veteran's claim of entitlement to an increased evaluation 
in excess of 50 percent for an anxiety disorder with panic 
attacks will be addressed in the remand portion of this 
opinion.  The claim is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal regarding his claim for 
an evaluation in excess of 30 percent for irritable bowel 
syndrome has been obtained.  

2.  The veteran's irritable bowel syndrome has been shown to 
be productive of severe diarrhea with more or less constant 
abdominal distress.  



CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent 
for irritable bowel syndrome have not been met. 38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 4.114, Diagnostic Code 7319 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  The Veterans Claims Assistance Act

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA will make reasonable efforts to notify a claimant 
of the relevant evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist a claimant in obtaining that 
evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2005).

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  The veteran was initially provided 
VCAA notice by letter dated in August 2002.  Subsequently, 
the RO provided the veteran with the October 2002 rating 
decision, follow-up VCAA notice letters dated in January 2003 
and February 2003, the May 2003 rating decision and the June 
2003 Statement of the Case (SOC).  

The Board finds that the above-referenced documents 
collectively notified the veteran of the substance of the 
VCAA, including the type of evidence necessary to establish 
entitlement to the benefits sought and whether or not the 
veteran or the VA bore the burden of producing or obtaining 
that evidence or information.  Consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), the RO essentially 
satisfied the notice requirements through these documents by: 
(1) informing the veteran about the information and evidence 
not of record that was necessary to substantiate his claims; 
(2) informing the veteran about the information and evidence 
the VA would seek to provide; (3) informing the veteran about 
the information and evidence the veteran was expected to 
provide; and (4) requesting the veteran provide any 
information or evidence in the veteran's possession that 
pertained to his claims.  These documents also notified the 
veteran of the evidence considered, the pertinent laws and 
regulations and the reasons his claims were assigned their 
respective disability evaluations.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied. Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran's service medical records, VA medical records and 
private medical records are associated with the claims file.  
Additionally, the RO afforded the veteran several VA 
examinations in order to determine the present severity of 
the veteran's disabilities.  The veteran has not made the RO 
or the Board aware of any additional evidence that needs to 
be obtained in connection with his claims.  Accordingly, the 
Board finds that all relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained and the case is ready for appellate review.

B.  Evidence  

In a rating decision dated in December 1999, the RO granted 
service connection for irritable bowel syndrome ("IBS") 
with an assigned evaluation of 10 percent effective from 
March 9, 1999.  The RO based the rating decision upon the 
veteran's service medical records and a VA examination report 
dated in August 1999.

In July 2002, the veteran submitted a statement in which he 
requested an increased evaluation for his service-connected 
IBS disability.  In September 2002, he was afforded a VA 
examination for his IBS, at which time he reported that he 
began experiencing IBS in 1997 and that his symptoms had 
worsened since that time.  The examiner noted that the 
veteran had no previous medical evaluations for this 
condition.  The veteran's main complaint was diarrheal stools 
on an average of 3 to 4 days a week that were watery and 
occurred four times per day when present.  The veteran 
reported that his IBS was unrelated to external influences or 
food intake; and that it was preceded by moderate cramping, 
abdominal pain and extreme urgency.  He reported that his 
stools did not appear to contain blood or pus.  Although the 
veteran indicated that he had a poor appetite, he stated that 
he generally maintained a stable weight.  Physical 
examination revealed that the veteran was mild to moderately 
tender in the left upper and lower quadrants of the abdomen 
and that his abdomen was scaphoid.  His bowel sounds were 
normoactive.  The veteran was diagnosed with irritable bowel 
syndrome.

VA records dated from February 2002 to November 2003 and 
April 2004 to July 2004 reference an IBS history reported by 
the veteran, but do not reflect treatment for this 
disability.  The Board notes that the 2004 VA records have 
not been considered by the RO, as the claims file lacks a 
Supplemental Statement of the Case indicating such 
consideration.  However, the Board finds that a remand is not 
necessary in the context of this claim since the 2004 VA 
records do not provide findings relevant to the veteran's 
IBS.  

In a rating decision dated in October 2002, the RO increased 
the veteran's disability evaluation for his IBS from 
10 percent to 30 percent, effective July 11, 2002.  In 
January 2003, the veteran submitted a Notice of Disagreement 
in which he asserted entitlement to a schedular rating of 
100 percent for his IBS.  

In March 2003, the veteran was afforded a digestive 
examination.  At that time, the veteran's weight was reported 
to be stable.  The veteran denied nausea, vomiting or acid 
reflux at that time.  He stated that since his return from 
service, he experienced chronic and worsening diarrhea with a 
typical pattern of having diarrhea 4 to 5 days in a row, 
consisting of 5 to 6 loose, sometimes crampy bowel movements 
each day.  Subsequent to these times, the veteran reported 
experiencing a few days with normal bowel movements and then 
1 or 2 days of constipation.  The veteran reported rare 
episodes of fecal leakage, stating that this occurred 
approximately 3 times in the past 5 years.  Physical 
examination revealed that the veteran was well-developed, 
well-nourished and in no apparent distress.  His abdomen was 
soft and nontender without hepatosplenomegaly, although the 
examiner noted there was minimal deep palpation tenderness in 
the lower abdominal areas.  The veteran was diagnosed with 
irritable bowel syndrome.  In a May 2003 rating decision, the 
veteran's evaluation of 30 percent for IBS was continued.

C.  Law and Analysis:  Increased Rating for Irritable Bowel 
Syndrome

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
schedule for rating disabilities.  The percentage ratings 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such diseases 
and injuries and the residual conditions and civilian 
occupations.  Generally, the degree of disabilities specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbation or illness proportionate to 
the severity of the several grades of disability. 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.1 (2005).  Separate 
diagnostic codes identify the various disabilities and the 
criteria for specific ratings.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.7.  After careful consideration of the evidence, 
any reasonable doubt remaining will be resolved in favor of 
the veteran. 38 C.F.R. § 4.3.  While the veteran's entire 
history is reviewed when making a disability determination, 
38 C.F.R. § 4.1, where service connection has already been 
established, and increase in the disability rating is at 
issue, it is the present level of the disability that is of 
primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994).  

Ratings shall be based, as far as practicable, upon the 
average impairment of earning capacity with the additional 
provision that the Secretary of Veterans Affairs shall from 
time to time readjust the Schedule of Ratings in accordance 
with experience.  In exceptional cases where the schedular 
evaluations are found to be inadequate, an extraschedular 
evaluation may be assigned commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities.  The governing norm in 
these exceptional cases is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards. 38 C.F.R. 
§ 3.321(b)(1).

The veteran is currently assigned a 30 percent disability 
rating for his IBS under 38 C.F.R. § 4.114, Diagnostic Code 
7319 (2005).  The schedular criteria provide a noncompensable 
rating for mild irritable colon syndrome with disturbances of 
bowel function with occasional episodes of abdominal 
distress.  A 10 percent disability rating is assigned for 
moderate irritable colon syndrome with frequent episodes of 
bowel disturbances with abdominal distress.  A 30 percent 
disability rating is assigned for severe irritable colon 
syndrome with diarrhea, or alternating diarrhea and 
constipation, with more or less constant abdominal distress.   
See 38 C.F.R. § 4.114, Diagnostic Code 7319 (2005).  The 
Board notes that a 30 percent disability rating is the 
highest schedular rating available under Diagnostic Code 
7319.  

According to 38 C.F.R. § 4.114, ratings under Diagnostic 
Codes 7301 to 7329 inclusive will not be combined with each 
other.  A single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation. See also 38 C.F.R. § 4.113 (coexisting abdominal 
conditions); 38 C.F.R. § 4.14 (avoidance of pyramiding).

Since the veteran's disability is already rated at the 
maximum schedular evaluation available under Diagnostic Code 
7319, a higher rating can only be achieved if the veteran's 
disability meets the criteria of another diagnostic code for 
a similar disorder.  The Board has considered whether any 
alternate diagnostic code sections allow for such an 
increased rating.  In this instance, a higher rating under 
Diagnostic Code 7323, ulcerative colitis, provides for a 60 
percent rating where a veteran experiences severe colitis 
with numerous attacks a year and malnutrition with fair 
health during remissions. 38 C.F.R. § 4.114, Diagnostic Code 
7323.  However, an increased rating under this code is not 
warranted since there is no competent evidence of record 
indicating that the veteran experiences malnutrition or only 
fair health during remissions.  Alternatively, a higher 
rating under Diagnostic Code 7332, impairment of sphincter 
control of the rectum and anus, provides for a 60 percent 
rating where a veteran experiences extensive leakage and 
fairly frequent involuntary bowel movements.  The Board finds 
that a higher rating is also not warranted under this code 
since the evidence indicates that the veteran's leakage 
experiences are not extensive as they have occurred only 
three times in the last five years.  The remaining diagnostic 
codes listed within the schedule of ratings for the digestive 
system are not applicable.  For these reasons, the 
preponderance of the evidence is not in favor of the 
veteran's claim, and the claim must be denied.  

Lastly, in reaching this decision, the potential application 
of various provisions of Title 38 of the Code of Federal 
Regulations have been considered, whether or not they were 
raised by the veteran, as required by the holding of the 
Court in Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. 
§ 3.321(b)(1).  The Board finds that the evidence of record 
does not indicate that the veteran's IBS presents such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards so as to warrant the assignment of an 
extraschedular rating under 38 C.F.R. 3.321(b)(1).  In the 
absence of such factors, the Board finds that the criteria 
for submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met. See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

Therefore, based on a thorough review of the evidence of 
record, the Board finds that the preponderance of evidence is 
against the veteran's claim of entitlement to an increased 
rating for his IBS, for the reasons discussed above.  In 
reaching this decision, the Board has considered the doctrine 
of reasonable doubt. However, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
applicable. See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1991).


ORDER

An evaluation in excess of 30 percent for irritable bowel 
syndrome is denied.


REMAND

A preliminary review of the record with respect to the issue 
of entitlement to an increased rating for an anxiety disorder 
with panic attacks discloses a need for further development 
prior to final appellate review.  

In this regard, the Board observes that the claims file 
contains VA medical records dated from April 2004 to July 
2004 that have not been considered by the RO.  These records 
appear to have been associated with the claims file in 
connection with a separate claim asserted by the veteran.  
However, the records reference continued mental health 
treatment.  To date, the RO has not considered these records 
in the context of the veteran's claim of entitlement to an 
increased rating for his anxiety disorder.  Additionally, the 
RO has not issued a Supplemental Statement of the Case.  See 
38 C.F.R. § 19.31 (2005).

Therefore, this case is being returned to the RO via the 
Appeals Management Center (AMC), in Washington, D.C., and the 
VA will notify the veteran if further action on his part is 
required.  

Accordingly, this case is REMANDED for the following action:

Subsequent to the review of the VA 
medical records contained in the claims 
dated after the May 2003 rating decision, 
the RO should readjudicate the veteran's 
claim of entitlement to an increased 
disability evaluation for his anxiety 
disorder with panic attacks.  If the 
benefit sought is not granted, the 
veteran should be furnished a 
Supplemental Statement of the Case on 
this issue and the case should be 
returned to the Board for review.  

The purpose of this REMAND is to afford the veteran due 
process, and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran unless he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


